Jet Metal Corp. Management Discussion & Analysis For the Year Ended April 30, 2015 Date Prepared: August 21, 2015 GENERAL This Management Discussion & Analysis (“MD&A”) is intended to supplement and complement the consolidated financial statements and accompanying notes of Jet Metal Corp. (the “Company” or “Jet Metal”) for the year ended April 30, 2015. The information provided herein should be read in conjunction with the Company’s audited consolidated financial statements and accompanying notes for the year ended April 30, 2015. All dollar figures presented are expressed in Canadian dollars unless otherwise noted.Financial statements and summary information derived therefrom are prepared in accordance with International Financial Reporting Standards (“IFRS”). Management is responsible for the preparation and integrity of the financial statements and MD&A, including the maintenance of appropriate information systems, procedures and internal controls and to ensure that information used internally or disclosed externally, including the financial statements and MD&A, is complete and reliable.The Company’s Board of Directors follows recommended corporate governance guidelines for public companies to ensure transparency and accountability to shareholders.The Board’s audit committee meets with management quarterly to review the financial statements including the MD&A and to discuss other financial, operating and internal control matters. The reader is encouraged to review the Company’s statutory filings on www.sedar.com. FORWARD LOOKING STATEMENTS Certain of the statements made herein may constitute “forward-looking statements” or contain “forward-looking information” within the meaning of applicable Canadian and United States securities laws.In this context, forward-looking statements often address expected future business and financial performance, and often contain words such as "anticipate", "believe", "plan", "estimate", "expect", and "intend", statements that an action or event "may", "might", "could", "should", or "will" be taken or occur, or other similar expressions. All statements, other than statements of historical fact, included herein are forward-looking statements including, without limitation; statements about the potential for additional mineralization at the Company’s properties, the estimation of mineral resource estimates, estimates of future administrative costs, statements about the Company’s future development of its properties and statements contained in the “Outlook” section of this MD&A. Forward-looking statements are subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation, risks and uncertainties relating to foreign currency fluctuations; risks inherent in mineral exploration and development including environmental hazards, industrial accidents, unusual or unexpected geological formations, ground control problems and flooding; risks associated with the estimation of mineral resources and reserves and the geology, grade and continuity of mineral deposits; the possibility that future exploration, development or mining results will not be consistent with the Company’s expectations; the potential for and effects of labour disputes or other unanticipated difficulties with or shortages of labour or interruptions in production; the potential for unexpected costs and expenses and commodity price fluctuations including the price of uranium; uncertain political and economic environments; changes in laws or policies, foreign taxation, delays or the inability to obtain necessary governmental permits; and other risks and uncertainties, including those described under Risk Factors Relating to the Company’s Business in the Company’s Annual Report on Form 20-F and in each MD&A. 1 Jet Metal Corp. Management Discussion & Analysis For the Year Ended April 30, 2015 Date Prepared: August 21, 2015 Forward-looking information and forward-looking statements are, in addition, based on various assumptions including, without limitation, the expectations and beliefs of management, the assumed long term price of commodities; that the Company can access financing, appropriate equipment and sufficient labour and that the political environment will continue to support the development and operation of mining projects.Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements.Accordingly, readers are advised not to place undue reliance on forward-looking statements. The Company does not intend to update forward-looking statements or information, except as may be required by applicable law. NATIONAL INSTRUMENT 43-101 COMPLIANCE C. Stewart Wallis, P.Geo., a director of the Company and a Qualified Person as defined by National Instrument 43-101 (“NI 43-101”), has reviewed and approved the technical information contained in this MD&A. Further information on the Company’s mineral properties can be found in the following NI 43-101 Technical Reports which are available on SEDAR at www.sedar.comand the Company’s website: · CMB Uranium Project: The Technical Report titled “Technical Report on the Central Mineral Belt (CMB) Property, Labrador Canada”, dated April 16, 2015. · Bootheel Uranium Project: The Technical Report titled “Technical Report on the Bootheel Project for Jet Metal Corp. and The Bootheel Project LLC”, dated May 20, 2015. DESCRIPTION OF BUSINESS AND OVERVIEW The Company is a mineral exploration company engaged in acquiring, exploring and developing mineral properties. The Company is currently focused on maintaining its uranium properties in North America, as well as investigating other mineral opportunities and opportunities outside of the mineral resource sector.The Company does not have any producing mineral properties at this time. The Company’s common shares trade on the TSX Venture Exchange (the “TSX-V”) under the symbol “JET” and on the OTC Markets Group’s OTCQB Marketplace (the “OTCQB”) under the symbol “JETMF”.The common shares of the Company were voluntarily delisted from the NYSE MKT Stock Exchange prior to market opening on July 1, 2013.On the same day, the Company’s common shares were listed and began trading on the OTC Markets Group’s OTCQB Marketplace.The listing of the Company’s common shares in Canada was transitioned from the Toronto Stock Exchange (“TSX”) to the TSX-V on January 20, 2014. In September 2013, the Company changed its name from Crosshair Energy Corporation to Jet Metal Corp. and completed a consolidation of its common shares on the basis of one post-consolidated share for every ten pre-consolidated shares.All references to share and per share amounts have been restated to reflect this share consolidation. The Company currently maintains exploration and evaluation properties in the province of Newfoundland and Labrador, Canada and the state of Wyoming, USA: Ø Central Mineral Belt (“CMB”) Uranium Project in Labrador Ø Bootheel Uranium (“Bootheel”) Project with UR-Energy USA, Inc. in Wyoming Central Mineral Belt (“CMB”) Project The CMB Project currently consists of a total of 359 claims, located in central Labrador.These claims are subject to a 2% Net Smelter Return Royalty (“NSR”) payable to Silver Spruce Resources Inc. and also subject to a 2% NSR payable to Expedition Mining Inc. on 60% of any production from the property.The most prospective area within these claims is the Two Time Prospect, which contains an Indicated Mineral Resource estimate of 2.33 M pounds of U3O8 (1.82 M tonnes grading 0.058% U3O8) and an Inferred Mineral Resource estimate of 3.73 M pounds of U3O8 (3.16 M tonnes grading 0.053% U3O8).Further information on the CMB Project can be found in the NI 43-101 Technical Report dated April 8, 2015 which is available on SEDAR at www.sedar.com. 2 Jet Metal Corp. Management Discussion & Analysis For the Year Ended April 30, 2015 Date Prepared: August 21, 2015 During the year ended April 30 2015, the Company incurred acquisition costs of $Nil (2014 - $Nil) and exploration and evaluation expenses of $Nil (2014 - $560; 2013 - $1,910,312) related to the CMB Project.During the year ended April 30, 2014, the Company incurred only administrative costs as the Company abandoned various claims on the CMB Project.During the year ended April 30, 2013, the Company executed an exploration program on the CMB Project, incurring administrative costs of $10,434, drilling and trenching costs of $731,850, geology costs of $1,456,437 and geophysics costs of $11,591.These costs were offset by government grants received in the amount of $300,000 during the year ended April 30, 2013. Due to the challenging economic environment, the Company does not plan to spend any additional funds on the remaining CMB Project claims until market conditions improve, with the exception of reclamation work which may be required. Bootheel Uranium Project The Bootheel properties are currently owned by the Bootheel Project LLC and consist of 81 Federal Mining claims and one State lease.The Company currently has an 81% interest in The Bootheel Project LLC, subject to certain royalties.The remaining 19% ownership of The Bootheel Project, LLC is held by UR-Energy USA Inc. (“URE”). Project Summary The Bootheel Project LLC acquired a database from Power Resources Inc. that includes reports, gamma logs, drill logs and other data which primarily cover the Federal mining claims but also include some historic data from the surrounding fee land. These data, along with additional data acquired from Cameco Corporation, were compiled by the Company’s geological team and were combined with the results from over 50,000 feet of drilling completed by the Company at Bootheel during calendar year 2008. This compilation formed the basis for the Company’s 2011 drilling program which saw the completion of 76 bore holes, totaling 35,760 feet (10,900 metres). A synthesis of all of these data enabled the Company to generate an Indicated Mineral Resource estimate of 1.12 million pounds of U3O8 (1.570M tons @0.036% eU3O8) and an Inferred Mineral Resource of 1.05 million pounds of U3O8 (1.315M tons @ 0.040% eU3O8) for the 81 Federal lode claims and single Wyoming State lease that currently comprise the Bootheel Property.Further details can be found in the NI 43-101 Technical Report dated May 20, 2015, available on SEDAR at www.sedar.com. The continuing downward pressure on the uranium price, in addition to the overall poor state of the junior resource market, has led the Bootheel Project LLC to place the project on care and maintenance, allowing expenditures to remain at a minimum, while maintaining the integrity of the data and land package.To this end, during the year ended April 30, 2014, the Company released mineral claims that did not have any mineral resources identified on them or any significant prospectivity to contain such resources. This action reduced the total land package from 274 mineral claims and 2 state leases to the current level of 81 mineral claims and 1 state lease and allowed the Bootheel Project LLC to keep the most prospective ground in good standing. A reversal in the state of the uranium price specifically, as well as the junior resource market in general, may afford the Bootheel Project LLC the opportunity to further assess and evaluate its options for the future. During the year ended April 30, 2015, the Company incurred acquisition costs of $Nil (2014 - $Nil) related to the Bootheel Uranium Project.During the year ended April 30, 2015, the Company continued to focus on maintaining the claims in good standing and incurred net costs of $21,481 (2014 - $33,681; 2013 - $66,619), including administrative costs of $27,367 (2014 - $34,673; 2013 - $45,981) for insurance and renewals of claims and leases, reporting costs of $1,925 (2014 - $Nil; 2013 - $Nil) related to updating technical reports, and reclamation costs of $Nil (2014 - $10,921; 2013 - $Nil).During the year ended April 30, 2013, the Company also incurred drilling and trenching of $13,433, geology of $35,816 and hydrology of $271 prior to the Bootheel Uranium Project being placed on care and maintenance. 3 Jet Metal Corp. Management Discussion & Analysis For the Year Ended April 30, 2015 Date Prepared: August 21, 2015 These exploration and evaluation expenses were partially offset by recoveries of $7,811 (2014 - $11,913; 2013 - $28,882) in relation to URE’s portion of exploration and evaluation expenditures incurred on the Bootheel Uranium Project.The decreased administrative costs incurred on the Bootheel Uranium Project is directly attributable to the land package reduction noted above. OUTLOOK The Company successfully completed equity financing for gross proceeds of $3 million on September 16, 2014 which will allow the Company to evaluate new opportunities in the mineral resource sector and in other sectors, as well as maintain its current mineral exploration properties, and meet general corporate and working capital requirements.In light of the current poor macroeconomic environment, the Company will continue to manage and closely monitor its discretionary costs and resources. SELECTED ANNUAL INFORMATION The following financial data are selected information for the Company for the three most recently completed financial years: April 30, 2015 April 30, 2014 April 30, 2013 Revenue $
